 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.1 Page 1 of 13



 1
     JONATHAN A. STIEGLITZ, ESQ.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 750
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6
     Attorney for Plaintiff
 7

 8                     UNITED STATES DISTRICT COURT
 9                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
                                                Case No.: '20CV2331 LAB LL
     Kenneth Choi, individually and on
12
     behalf of all others similarly situated;   CLASS ACTION COMPLAINT for
                                                violations of the Fair Debt Collection
13
                                                Practices Act, 15 U.S.C. § 1692 et seq
                              Plaintiff,
14            -against-
15   Portfolio Recovery Associates, LLC
16   and John Does 1-25.
17                            Defendant(s).
18

19
           Plaintiff Kenneth Choi (hereinafter, “Plaintiff”), a California resident, brings
20
21
     this Class Action Complaint by and through his attorneys, against Defendant

22   Portfolio Recovery Associates, LLC (hereinafter or “PRA”), individually and on
23
     behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal
24

25   Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

26   except for allegations specifically pertaining to Plaintiff, which are based upon
27
     Plaintiff's personal knowledge.
28
 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.2 Page 2 of 13



 1                INTRODUCTION/PRELIMINARY STATEMENT
 2
          1.     Congress enacted the FDCPA in 1977 in response to the "abundant
 3

 4     evidence of the use of abusive, deceptive, and unfair debt collection practices by

 5     many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was
 6
       concerned that "abusive debt collection practices contribute to the number of
 7

 8     personal bankruptcies, to material instability, to the loss of jobs, and to invasions
 9     of individual privacy." Id. Congress concluded that "existing laws…[we]re
10
       inadequate to protect consumers," and that "'the effective collection of debts"
11

12     does not require "misrepresentation or other abusive debt collection practices."
13     15 U.S.C. §§ 1692(b) & (c).
14
          2.     Congress explained that the purpose of the Act was not only to
15

16     eliminate abusive debt collection practices, but also to "insure that those debt
17     collectors who refrain from using abusive debt collection practices are not
18
       competitively disadvantaged." ld. § 1692(e). After determining that the existing
19

20     consumer protection laws ·were inadequate~ id § l692(b), Congress gave
21
       consumers a private cause of action against debt collectors who fail to comply
22
       with the Act. Id. § 1692k.
23

24                             JURISDICTION AND VENUE
25
          3.     The Court has jurisdiction over this class action pursuant to 28 U.S.C.
26
       § 1331, as well as 15 U.S.C. § 1692 et. seq.         The Court also has pendent
27

28
                                             -2-
 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.3 Page 3 of 13



 1     jurisdiction over the State law claims in this action pursuant to 28 U.S.C.
 2
       § 1367(a).
 3

 4        4.     Venue is proper in this judicial district pursuant to 28 U.S.C.

 5     § 1391(b)(2) as this is where the Plaintiff resides as well as where a substantial
 6
       part of the events or omissions giving rise to the claim occurred.
 7

 8                                NATURE OF THE ACTION
 9        5.     Plaintiff brings this class action on behalf of a class of California
10
       consumers under § 1692 et seq. of Title 15 of the United States Code, commonly
11

12     referred to as the Fair Debt Collections Practices Act ("FDCPA"), and
13        6.     Plaintiff is seeking damages and declaratory and injunctive relief.
14
                                           PARTIES
15

16        7.     Plaintiff is a resident of the State of California, County of San Diego,
17     residing at 11249 Cascada Way, San Diego, CA 92124-2878.
18

19          8.   Defendant PRA is a "debt collector" as the phrase is defined in 15
20
         U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 120 Corporate
21
         Blvd, Suite 100, Norfolk, VA 23502 and with an address for service c/o its
22

23       registered agent, Corporation Service Company Which Will Do Business in
24
         California as CSC-Lawyers Incorporating Service at 2710 Gateway Oaks
25

26
         Drive, Suite 150N, Sacramento CA 95833.

27

28
                                            -3-
 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.4 Page 4 of 13



 1          9.   Upon information and belief, Defendant PRA is a company that uses
 2
         the mail, telephone, and facsimile and regularly engages in business the
 3

 4       principal purpose of which is to attempt to collect debts alleged to be due

 5       another.
 6
          10.    John Does l-25, are fictitious names of individuals and businesses
 7

 8     alleged for the purpose of substituting names of Defendants whose identities
 9     will be disclosed in discovery and should be made parties to this action.
10
                                  CLASS ALLEGATIONS
11

12          11. Plaintiffs bring this claim on behalf of the following case, pursuant to
13       Fed. R. Civ. P. 23(a) and 23(b)(3).
14
            12. The Class consists of:
15

16               a. all individuals with addresses in the State of California;
17               b. to whom Defendant PRA sent a collection letter attempting to
18
                    collect a consumer debt;
19

20               c. that included materially misleading and deceptive language
21
                    regarding whether the account would be considered paid-in-full or
22
                    considered paid-in-full for less than the full balance after final
23

24                  payment is made;
25
                 d. while also promising that the tradeline would be deleted within
26
                    thirty (30) days of the final payment.
27

28
                                               -4-
 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.5 Page 5 of 13



 1               e. which letter was sent on or after a date one (1) year prior to the
 2
                    filing of this action and on or before a date twenty-one (2l) days
 3

 4                  after the filing of this action.

 5          13. The identities of all class members are readily ascertainable from the
 6
         records of Defendants and those companies and entities on whose behalf they
 7

 8       attempt to collect and/or have purchased debts.
 9          14. Excluded from the Plaintiff Classes are the Defendants and all officer,
10
         members, partners, managers, directors and employees of the Defendants and
11

12       their respective immediate families, and legal counsel for all parties to this
13       action, and all members of their immediate families.
14
            15. There are questions of law and fact common to the Plaintiff Classes,
15

16       which common issues predominate over any issues involving only individual
17       class members. The principal issue is whether the Defendants' written
18
         communication to consumers, in the form attached as Exhibits A, violate 15
19

20       U.S.C. §§ l692e.
21
            16. The Plaintiffs' claims are typical of the class members, as all are based
22
         upon the same facts and legal theories. The Plaintiffs will fairly and adequately
23

24       protect the interests of the Plaintiff Classes defined in this complaint. The
25
         Plaintiffs have retained counsel with experience in handling consumer
26
         lawsuits, complex legal issues, and class actions, and neither the Plaintiffs nor
27

28
                                              -5-
 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.6 Page 6 of 13



 1       his attorneys have any interests, which might cause them not to vigorously
 2
         pursue this action.
 3

 4          17. This action has been brought, and may properly be maintained, as a

 5       class action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
 6
         Procedure because there is a well-defined community interest in the litigation:
 7

 8               f. Numerosity: The Plaintiffs are informed and believe, and on that
 9                  basis allege, that the Plaintiff Classes defined above are so
10
                    numerous that joinder of all members would be impractical.
11

12               g. Common Questions Predominate: Common questions of law and
13                  fact exist as to all members of the Plaintiff Classes and those
14
                    questions predominance over any questions or issues involving
15

16                  only individual class members. The principal issue is whether the
17                  Defendants' written communication to consumers, in the form
18
                    attached as Exhibit A violate 15 U.S.C. § l692e.
19

20               h. Typicality: The Plaintiff’s claims are typical of the claims of the
21
                    class members. The Plaintiffs and all members of the Plaintiff
22
                    Classes have claims arising out of the Defendants' common
23

24                  uniform course of conduct complained of herein.
25
                 i. Adequacy: The Plaintiffs will fairly and adequately protect the
26
                    interests of the class members insofar as Plaintiffs have no interests
27

28                  that are adverse to the absent class members. The Plaintiffs are
                                            -6-
 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.7 Page 7 of 13



 1                  committed to vigorously litigating this matter. Plaintiffs have also
 2
                    retained counsel experienced in handling consumer lawsuits,
 3

 4                  complex legal issues, and class actions. Neither the Plaintiffs nor

 5                  his counsel have any interests which might cause them not to
 6
                    vigorously pursue the instant class action lawsuit.
 7

 8               j. Superiority: A class action is superior to the other available means
 9                  for the fair and efficient adjudication of this controversy because
10
                    individual joinder of all members would be impracticable. Class
11

12                  action treatment will permit a large number of similarly situated
13                  persons to prosecute their common claims in a single forum
14
                    efficiently and without unnecessary duplication of effort and
15

16                  expense that individual actions would engender.
17          18. Certification of a class under Rule 23(b)(3) of the Federal Rules of
18
         Civil Procedure is also appropriate in that the questions of law and fact
19

20       common to members of the Plaintiff Classes predominate over any questions
21
         affecting an individual member, and a class action is superior to other available
22
         methods for the fair and efficient adjudication of the controversy.
23

24          19. Depending on the outcome of further investigation and discovery,
25
         Plaintiffs may, at the time of class certification motion, seek to certify a
26
         class(es) only as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).
27

28
                                              -7-
 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.8 Page 8 of 13



 1                                FACTUAL ALLEGATIONS
 2
            20. Plaintiff repeats, reiterates and incorporates the allegations contained
 3

 4       in paragraphs numbered above herein with the same force and effect as if the

 5       same were set forth at length herein.
 6
            21. Some time prior to August 25, 2020, an obligation was allegedly
 7

 8       incurred to Capital One Bank (USA) N.A.
 9          22. The Capital One Bank (USA) N.A. obligation arose out of transactions
10
         in which money, property, insurance or services, which are the subject of the
11

12       transaction, are primarily for personal, family or household purposes.
13          23. Specifically, the Capital One Bank (USA) N.A. debt, was a credit card
14
         used for personal, family and household purchases.
15

16          24. The alleged Capital One Bank (USA) N.A. obligation is a "debt" as
17       defined by 15 U.S.C.§ 1692a(5).
18
            25. Capital One Bank (USA) N.A. is a "creditor" as defined by 15 U.S.C.§
19

20       1692a(4).
21
            26. Defendant PRA, a debt collector and the subsequent owner of the
22
         Capital One Bank (USA) N.A. debt, is collecting the alleged debt.
23

24          27. Defendant collects and attempts to collect debts incurred or alleged to
25
         have been incurred for personal, family or household purposes on behalf of
26
         creditors using the United States Postal Services, telephone and internet.
27

28
                                             -8-
 Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.9 Page 9 of 13



 1

 2                        Violation I – August 25, 2020 Collection Letter

 3          28. On or about August 25, 2020, Defendant PRA sent the Plaintiff a debt
 4
         collection letter (the “Letter”) regarding the alleged debt owed to Capital One
 5

 6       Bank (USA) N.A. See Exhibit A.
 7          29. The Letter states a balance of $ 4,820.96.
 8
            30. The Letter offers two options regarding the balance: Either pay the full
 9

10       amount or select a “savings plan” that allows the consumer to pay the balance
11       for a discounted amount.
12
            31. Below the offer to pay in full, the letter states: “Your Account will be
13

14       considered paid-in-full after your final payment is successfully posted.”
15          32. Below the offer to pay the discounted amount, the letter states: “The
16
         savings will be applied to the balance and your account will be considered
17

18       paid-in-full for less than the full balance after your final payment is
19
         successfully posted.”
20
            33. Below both offers, the Letter includes a sentence that states: “Within
21

22       approximately 30 days of your final payment successfully posting, we will
23
         request that the three major credit reporting agencies delete our tradeline
24
         related to your account from your credit bureau report.”
25

26          34. The statement that Defendant will request deletion from the credit
27
         bureaus upon final payment is not qualified in any way and the plain reading
28
                                             -9-
Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.10 Page 10 of 13



 1       implies that these deletions will take place in both scenarios; whether the
 2
         balance is paid in full or paid for less than the full balance.
 3

 4          35. Upon Defendant’s request to delete the tradeline from the credit

 5       bureaus upon final payment, the account will no longer appear on the credit
 6
         report of the Plaintiff in any form.
 7

 8          36. Therefore, there is no consequence to Defendant’s earlier statements in
 9       the Letter that the account will be “considered” paid in full or “paid in full for
10
         less than the full balance,” because in either scenario, the account will simply
11

12       not appear on Plaintiff’s credit report.
13          37. The earlier statements are deceptive and misleading, because they
14
         propose to offer a benefit of considering the account “paid-in-full,” which
15

16       essentially does not exist, because the account will be deleted entirely upon
17       final payment.
18
            38. Just the fact that letter at all states that there is a status for each type of
19

20       payment option is misleading, when in fact either option results in a complete
21
         wiping away of the account having existed at all.
22
            39. In the alternative, if Defendant’s statement that they will request a
23

24       deletion of tradeline is hinged upon selection of only one of the payment
25
         options, then the Letter is unclear and misleading for not properly elucidating
26
         that fact.
27

28
                                                - 10 -
Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.11 Page 11 of 13



 1          40. Plaintiff incurred an informational injury because the Defendants
 2
         falsely describe the effects of full payment as opposed to less than full
 3

 4       payment.

 5          41. As a result of Defendants deceptive, misleading and unfair debt
 6
         collection practices, Plaintiff has been damaged.
 7

 8
                              COUNT I
 9   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
10                       U.S.C. §1692e et seq.
11          42. Plaintiff repeats, reiterates and incorporates the allegations contained
12
         in paragraphs above herein with the same force and effect as if the same were
13

14       set forth at length herein.

15          43. Defendants debt collection efforts attempted and/or directed towards
16
         the Plaintiff violated various provisions of the FDCPA, including but not
17

18       limited to 15 U.S.C. § 1692e.

19          44. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,
20
         deceptive, or misleading representation or means in connection with the
21

22       collection of any debt.
23          45. Defendants violated §1692e:
24

25               k. By making a false and misleading representation in violation of
26
                     §1692e(10).
27

28
                                            - 11 -
Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.12 Page 12 of 13



 1          46. By reason thereof, Defendants are liable to Plaintiff for judgment that
 2
         Defendants conduct violated Section 1692e et seq. of the FDCPA, actual
 3

 4       damages, statutory damages, costs and attorneys’ fees.

 5

 6
                             DEMAND FOR TRIAL BY JURY
 7

 8          47. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

 9       hereby requests a trial by jury on all issues so triable.
10

11

12

13                                PRAYER FOR RELIEF
14
     WHEREFORE, Plaintiff Kenneth Choi, individually and on behalf of all others
15

16   similarly situated, demands judgment from Defendant PRA as follows:

17

18
           a)    Declaring that this action is properly maintainable as a Class Action

19      and certifying Plaintiff as Class representative, and Jonathan Stieglitz, Esq. as
20
        Class Counsel;
21

22         b)    Awarding Plaintiff and the Class statutory damages;

23         c)    Awarding Plaintiff and the Class actual damages;
24
           d)    Awarding Plaintiff costs of this Action, including reasonable
25

26      attorneys’ fees and expenses;

27         e)    Awarding pre-judgment interest and post-judgment interest; and
28
                                              - 12 -
Case 3:20-cv-02331-LAB-LL Document 1 Filed 11/29/20 PageID.13 Page 13 of 13



 1        f)    Awarding Plaintiff and the Class such other and further relief as this
 2
       Court may deem just and proper.
 3

 4
     Dated: November 26, 2020
 5                                                       THE LAW OFFICES OF
 6                                                       JONATHAN A. STIEGLITZ

 7                                                 By:         /s/ Jonathan A Stieglitz
 8                                                       Jonathan A Stieglitz

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          - 13 -
